NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

PATRICK O. CLARKE,                         )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D17-1065
                                           )
STATE OF FLORIDA,                          )
                                           )
              Appellee.                    )
                                           )

Opinion filed April 10, 2019.

Appeal from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.

Howard L. Dimmig, II, Public Defender,
and Terrence E. Kehoe, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea Alper,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.




LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.